                                                                                                                                   Case 2:16-cv-02766-JCM-VCF Document 58 Filed 09/28/18 Page 1 of 3



                                                                                                                              1 Joel E. Tasca
                                                                                                                                Nevada Bar No. 14124
                                                                                                                              2 Justin A. Shiroff
                                                                                                                                Nevada Bar No. 12869
                                                                                                                              3 BALLARD SPAHR LLP
                                                                                                                                1980 Festival Plaza Drive, Suite 900
                                                                                                                              4 Las Vegas, Nevada 89135-2958
                                                                                                                                Telephone: (702) 471-7000
                                                                                                                              5 Facsimile: (702) 471-7070
                                                                                                                                tasca@ballardspahr.com
                                                                                                                              6 shiroffj@ballardspahr.com

                                                                                                                              7 Attorneys for Plaintiff Citibank, N.A. as Trustee
                                                                                                                                   for the Certificateholders of Structured Asset
                                                                                                                              8 Mortgage Investments II, Inc., Bear Stearns
                                                                                                                                   ALT-A Trust, Mortgage Pass-Through
                                                                                                                              9 Certificates Series 2006-6 and Mortgage
                                                                                                                                   Electronic Registration Systems, Inc.
                                                                                                                              10
                                                                                                                                                               UNITED STATES DISTRICT COURT
                                                                                                                              11
                                                                                                                                                                       DISTRICT OF NEVADA
                    1980 FESTIVAL PLAZA DRIVE, SUITE 900




                                                                                                                              12
                                                           LAS VEGAS, NEVADA 89135-2958




                                                                                                                                 CITIBANK, N.A. AS TRUSTEE FOR THE
                                                                                          (702) 471-7000 FAX (702) 471-7070




                                                                                                                              13 CERTIFICATEHOLDERS OF
BALLARD SPAHR LLP




                                                                                                                                 STRUCTURED ASSET MORTGAGE                          Case No. 2:16-cv-02766-JCM-VCF
                                                                                                                              14 INVESTMENTS II, INC., BEAR STEARNS
                                                                                                                                 ALT-A TRUST, MORTGAGE PASS-
                                                                                                                              15 THROUGH CERTIFICATES SERIES 2006-
                                                                                                                                 6                                                  STIPULATION AND ORDER TO
                                                                                                                              16                                                    DISMISS WITH PREJUDICE
                                                                                                                                               Plaintiff,                           DEFENDANT SEVILLE ETAGE
                                                                                                                              17                                                    HOMEOWNERS ASSOCIATION
                                                                                                                                 vs.
                                                                                                                              18
                                                                                                                                 SFR INVESTMENTS POOL 1, LLC, a
                                                                                                                              19 Nevada non-profit corporation; SEVILLE
                                                                                                                                 ETAGE HOMEOWNERS ASSOCIATION, a
                                                                                                                              20 Nevada non-profit corporation,

                                                                                                                              21                         Defendants.

                                                                                                                              22
                                                                                                                                 SFR INVESTMENTS POOL 1, LLC, a
                                                                                                                              23 Nevada limited liability company,

                                                                                                                              24                         Counter/Cross Claimant

                                                                                                                              25 vs.

                                                                                                                              26

                                                                                                                              27

                                                                                                                              28


                                                                                                                                   DMWEST #17911891 v1
                                                                                                                                   Case 2:16-cv-02766-JCM-VCF Document 58 Filed 09/28/18 Page 2 of 3



                                                                                                                               1 CITIBANK, N.A. AS TRUSTEE FOR THE
                                                                                                                                 CERTIFICATEHOLDERS OF
                                                                                                                               2 STRUCTURED ASSET MORTGAGE
                                                                                                                                 INVESTMENTS II, INC., BEAR STEARNS
                                                                                                                               3 ALT-A TRUST, MORTGAGE PASS-
                                                                                                                                 THROUGH CERTIFICATES SERIES 2006-
                                                                                                                               4 6; MORTGAGE ELECTRONIC
                                                                                                                                 REGISTRATION SYSTEMS, INC., AS
                                                                                                                               5 NOMINEE FOR REPUBLIC MORTGAGE,
                                                                                                                                 LLC DBA REPUBLIC MORTGAGE;
                                                                                                                               6 FRANKIE M. ABENOJAR, an individual;
                                                                                                                                 JANE P. ABENOJAR, an individual,
                                                                                                                               7
                                                                                                                                      Counter/Cross Defendants
                                                                                                                               8

                                                                                                                               9          Plaintiff, Citibank, N.A. as Trustee for the Certificateholders of Structured
                                                                                                                              10 Asset Mortgage Investments II, Inc., Bear Stearns ALT-A Trust, Mortgage Pass-

                                                                                                                              11 Through Certificates Series 2006-6 (“Trustee”), and Defendant Seville Etage
                    1980 FESTIVAL PLAZA DRIVE, SUITE 900




                                                                                                                              12 Homeowners Association (“Seville Etage”), collectively “the Parties,” by and through
                                                           LAS VEGAS, NEVADA 89135-2958
                                                                                          (702) 471-7000 FAX (702) 471-7070




                                                                                                                              13 their respective counsel of record, hereby stipulate as follows:
BALLARD SPAHR LLP




                                                                                                                              14          All claims among the Parties are hereby DISMISSED with prejudice; and
                                                                                                                              15

                                                                                                                              16                         (Remainder of Page Intentionally Left Blank)
                                                                                                                              17

                                                                                                                              18

                                                                                                                              19

                                                                                                                              20

                                                                                                                              21

                                                                                                                              22

                                                                                                                              23

                                                                                                                              24

                                                                                                                              25

                                                                                                                              26

                                                                                                                              27

                                                                                                                              28

                                                                                                                                                                              2
                                                                                                                                   DMWEST #17911891 v1
                                                                                                                                   Case 2:16-cv-02766-JCM-VCF Document 58 Filed 09/28/18 Page 3 of 3



                                                                                                                              1           Each party shall bear its own attorneys’ fees and costs.

                                                                                                                              2           Dated: September 28, 2018.

                                                                                                                              3
                                                                                                                                    BALLARD SPAHR LLP                             LIPSON NEILSON P.C.
                                                                                                                              4

                                                                                                                              5     By: /s/ Justin A. Shiroff                     By: /s/ David T. Ochoa
                                                                                                                                       Joel E. Tasca                                Kaleb D. Anderson, Esq.
                                                                                                                              6        Nevada Bar No. 14124                         Nevada Bar No. 07582
                                                                                                                                       Justin A. Shiroff                            David T. Ochoa, Esq.
                                                                                                                              7        Nevada Bar No. 12869                         Nevada Bar No. 10414
                                                                                                                                       1980 Festival Plaza Drive, Suite 900         9900 Covington Cross Drive, Suite 120
                                                                                                                              8        Las Vegas, Nevada 89135                      Las Vegas, Nevada 89144
                                                                                                                              9     Attorneys for Plaintiff Citibank, N.A. as Attorney for Defendant Seville Etage
                                                                                                                                    Trustee for the Certificateholders of     Homeowners Association
                                                                                                                              10    Structured Asset Mortgage Investments
                                                                                                                                    II, Inc., Bear Stearns ALT-A Trust,
                                                                                                                              11    Mortgage Pass-Through Certificates
                                                                                                                                    Series 2006-6 and Mortgage Electronic
                    1980 FESTIVAL PLAZA DRIVE, SUITE 900




                                                                                                                              12    Registration Systems, Inc.
                                                           LAS VEGAS, NEVADA 89135-2958
                                                                                          (702) 471-7000 FAX (702) 471-7070




                                                                                                                              13
BALLARD SPAHR LLP




                                                                                                                              14

                                                                                                                              15                                           IT IS SO ORDERED.
                                                                                                                              16

                                                                                                                              17                                           UNITED STATES DISTRICT JUDGE
                                                                                                                              18                                           Dated:     October 2, 2018

                                                                                                                              19

                                                                                                                              20

                                                                                                                              21

                                                                                                                              22

                                                                                                                              23

                                                                                                                              24

                                                                                                                              25

                                                                                                                              26

                                                                                                                              27

                                                                                                                              28

                                                                                                                                                                              3
                                                                                                                                   DMWEST #17911891 v1
